UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 14-6396


ANTHONY LEE, a/k/a Dominique Lee,

                Petitioner - Appellant,

          v.

KENNETH E. LASSITER,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:12-hc-02273-BO)


Submitted:   July 24, 2014                    Decided: July 28, 2014


Before FLOYD and    THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Anthony Lee, Appellant Pro Se.    Clarence Joe DelForge, III,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Anthony Lee seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2012) petition.                                The

order is not appealable unless a circuit justice or judge issues

a certificate of appealability.                  See 28 U.S.C. § 2253(c)(1)(A)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                  When the district court denies

relief    on    the    merits,    a   prisoner     satisfies      this   standard      by

demonstrating         that     reasonable       jurists   would       find    that     the

district       court’s    assessment      of    the   constitutional         claims    is

debatable      or     wrong.      Slack    v.    McDaniel,      529   U.S.    473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                        Slack, 529 U.S.

at 484-85.

               We have independently reviewed the record and conclude

that Lee has not made the requisite showing.                          Accordingly, we

deny Lee’s motion for a certificate of appealability, deny leave

to   proceed     in    forma     pauperis,      and   dismiss     the    appeal.        We

dispense       with    oral     argument       because    the    facts       and     legal



                                            2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3